[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                MAR 15, 2007
                                No. 06-11127                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 05-00097-CR-3-LAC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOSE ANTONIO VARGAS,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (March 15, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Juan Antonio Vargas appeals his conviction, after his guilty plea, for
conspiracy to distribute and to possess with intent to distribute five kilograms or

more of cocaine. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 846. Vargas argues

that the district court failed to adequately inform him of the nature of the charge

and, but for that failure, he would not have pleaded guilty. We affirm.

      Plea agreements are governed by Federal Rule of Criminal Procedure 11.

Because Vargas failed to raise any objections under Rule 11 at his change-of-plea

hearing, we review the matter only for plain error. United States v. Moriarty, 429

F.3d 1012, 1019 (11th Cir. 2005). Plain error exists when there is (1) error, (2) that

is plain, and (3) that affects substantial rights. Id. A defendant who argues that a

district court committed plain error under Rule 11 “must show a reasonable

probability that, but for the error, he would not have entered the plea.” United

States v. Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004).

      Vargas has failed to establish that the district court committed plain error.

When a district court accepts a guilty plea, it must ensure that a defendant: (1)

enters the plea free from coercion; (2) understands the nature of the charges; and

(3) understands the consequences of the plea. Moriarty, 429 F.3d at 1019. Vargas

argues that the district court did not ensure that he understood the nature of the

charges.

      This argument fails. Vargas expressed confusion at only one point during



                                           2
his sentencing hearing. At the hearing, the government recounted the details of

Vargas’s involvement in the drug conspiracy, including Vargas’s agreement to

deliver cocaine to Rory Reedy and then transport the payment for that cocaine back

to California. When the government finished, Vargas objected that he “never

talked to [Reedy] like you said right now.” Later dialogue revealed that Vargas

mistakenly believed the government had alleged that Vargas, upon making a

controlled delivery to Reedy after his arrest, told Reedy he would transport the

payment for him. The government clarified that it meant Vargas had agreed,

before his arrest, to deliver drugs to Reedy and transport the payment. Vargas then

responded, “That makes sense for me. Thanks.” Vargas then admitted that those

facts were true.

      Vargas also stated that he fully discussed the facts with his attorney, and

Vargas’s attorney stated that he had explained the elements of conspiracy to

Vargas. Vargas acknowledged that he had made a big mistake and said he wanted

to pay for it. The record does not suggest either that Vargas did not understand the

charges or that he would have changed his plea had the district court explained the

charges to him. The district court did not plainly err.

      AFFIRMED.




                                           3